Case 2:21-cv-00388-PSG-JPR Document 29 Filed 06/14/21 Page 1 of 15 Page ID #:198




  1

  2

  3

  4

  5

  6

  7
                             UNITED STATES DISTRICT COURT
  8
                           CENTRAL DISTRICT OF CALIFORNIA
  9

 10   LEVON SARIBEKYAN, an individual,
      and LS APPLIANCE & ELECTRONICS,
 11   INC., a California Corporation
 12                                            Case No. 2:21-cv-00388-PSG-JPR
                      Plaintiffs,
 13
              v.                               STIPULATED PROTECTIVE
 14                                            ORDER
        JPMORGAN CHASE BANK, N.A.;
 15     SYNCHRONY BANK, a federal
        banking institution; and DOES 1-10,
 16
                     Defendants.
 17
        SYNCHRONY BANK, a federal
 18     banking institution,
 19
                        Counterclaimant,
 20

 21              v.

 22     LEVON SARIBEKYAN, an
 23     individual; LS APPLIANCE &
        ELECTRONICS, INC, a California
 24     Corporation; RAFIK DILANYAN, an
 25     individual; GLENDORA
        APPLIANCE INC., a California
 26     Corporation; and DOES 1-10,
 27
                        Counterclaim
 28                     Defendants.
Case 2:21-cv-00388-PSG-JPR Document 29 Filed 06/14/21 Page 2 of 15 Page ID #:199




  1

  2

  3

  4

  5

  6

  7
      1.    INTRODUCTION
  8
            1.1     PURPOSES AND LIMITATIONS
  9
            Discovery in this action may involve production of confidential, proprietary,
 10
      or private information for which special protection from public disclosure and from
 11
      use for any purpose other than prosecuting this litigation may be warranted.
 12
      Accordingly, the Parties hereby stipulate to and petition the Court to enter the
 13
      following Stipulated Protective Order. The Parties acknowledge that this Order
 14
      does not confer blanket protections on all disclosures or responses to discovery and
 15
      that the protection it affords from public disclosure and use extends only to the
 16
      limited information or items that are entitled to confidential treatment under the
 17
      applicable legal principles. The Parties further acknowledge, as set forth in Section
 18
      12.3 below, that this Order does not entitle them to file Confidential Information
 19
      under seal; Civil Local Rule 79-5 sets forth the procedures that must be followed
 20
      and the standards that will be applied when a Party seeks permission from the Court
 21
      to file material under seal.
 22
            1.2    GOOD CAUSE STATEMENT
 23
            This action is likely to involve financial information, including merchant
 24
      account numbers and transactions, and other commercial and proprietary
 25
      information for which special protection from public disclosure and from use for
 26
      any purpose other than prosecution of this action is warranted. Such confidential
 27
      and proprietary materials and information consist of, among other things,
 28
                                                 2
Case 2:21-cv-00388-PSG-JPR Document 29 Filed 06/14/21 Page 3 of 15 Page ID #:200




  1   confidential business or financial information, information regarding confidential
  2   business practices of Synchrony Bank, or other confidential research, development,
  3   or commercial information (including information implicating privacy rights of third
  4   parties with Synchrony merchant accounts), information otherwise generally
  5   unavailable to the public, or which may be privileged or otherwise protected from
  6   disclosure under state or federal statutes, court rules, case decisions, or common
  7   law.
  8          Accordingly, to expedite the flow of information, to facilitate the prompt
  9   resolution of disputes over confidentiality of discovery materials, to adequately
 10   protect information the parties are entitled to keep confidential, to ensure that the
 11   parties are permitted reasonably necessary uses of such material in preparation for
 12   and in the conduct of trial, to address their handling at the end of the litigation, and
 13   serve the ends of justice, a protective order for such information is justified in this
 14   matter. It is the intent of the parties that information will not be designated as
 15   confidential for tactical reasons and that nothing be so designated without a good
 16   faith belief that it has been maintained in a confidential, non-public manner, and
 17   there is good cause why it should not be part of the public record of this case.
 18

 19   2.     DEFINITIONS
 20          2.1   Action: Levon Saribekeyan et al. v. JP Morgan Chase Bank, N.A. et al.
 21   and related counterclaim.
 22          2.2   Challenging Party: a Party or Nonparty that challenges the designation
 23   of information or items under this Order.
 24          2.3   “CONFIDENTIAL” Information or Items: information (regardless of
 25   how it is generated, stored, or maintained) or tangible things that qualify for
 26   protection under Federal Rule of Civil Procedure 26(c) and as specified above in the
 27   Good Cause Statement.
 28
                                                  3
Case 2:21-cv-00388-PSG-JPR Document 29 Filed 06/14/21 Page 4 of 15 Page ID #:201




  1          2.4    Counsel: Outside Counsel of Record and House Counsel (as well as
  2   their support staff).
  3          2.5    Designating Party: a Party or Nonparty that designates information or
  4   items that it produces in disclosures or in responses to discovery as
  5   “CONFIDENTIAL.”
  6          2.6    Disclosure or Discovery Material: all items or information, regardless
  7   of the medium or manner in which it is generated, stored, or maintained (including,
  8   among other things, testimony, transcripts, and tangible things), that are produced or
  9   generated in disclosures or responses to discovery in this matter.
 10          2.7    Expert: a person with specialized knowledge or experience in a matter
 11   pertinent to the litigation who has been retained by a Party or its counsel to serve as
 12   an expert witness or as a consultant in this action.
 13          2.8    House Counsel: attorneys who are employees of a Party to this Action.
 14   House Counsel does not include Outside Counsel of Record or any other outside
 15   counsel.
 16          2.9    Nonparty: any natural person, partnership, corporation, association, or
 17   other legal entity not named as a Party to this action.
 18          2.10 Outside Counsel of Record: attorneys who are not employees of a
 19   Party to this Action but are retained to represent or advise a Party and have appeared
 20   in this Action on behalf of that Party or are affiliated with a law firm that has
 21   appeared on behalf of that Party, including support staff.
 22          2.11 Party: any Party to this Action, including all of its officers, directors,
 23   employees, consultants, retained experts, and Outside Counsel of Record (and their
 24   support staffs).
 25          2.12 Producing Party: a Party or Nonparty that produces Disclosure or
 26   Discovery Material in this Action.
 27          2.13 Professional Vendors: persons or entities that provide litigation
 28   support services (for example, photocopying, videotaping, translating, preparing
                                                  4
Case 2:21-cv-00388-PSG-JPR Document 29 Filed 06/14/21 Page 5 of 15 Page ID #:202




  1   exhibits or demonstrations, and organizing, storing, or retrieving data in any form or
  2   medium) and their employees and subcontractors.
  3         2.14 Protected Material: any Disclosure or Discovery Material that is
  4   designated as “CONFIDENTIAL.”
  5         2.15 Receiving Party: a Party that receives Disclosure or Discovery
  6   Material from a Producing Party.
  7

  8   3.    SCOPE
  9         The protections conferred by this Stipulation and Order cover not only
 10   Protected Material (as defined above) but also any information copied or extracted
 11   from Protected Material; all copies, excerpts, summaries, or compilations of
 12   Protected Material; and any testimony, conversations, or presentations by Parties or
 13   their Counsel that might reveal Protected Material.
 14         Any use of Protected Material at trial will be governed by the orders of the
 15   trial judge. This Order does not govern the use of Protected Material at trial.
 16   4.    DURATION
 17         Even after final disposition of this litigation, the confidentiality obligations
 18   imposed by this Order will remain in effect until a Designating Party agrees
 19   otherwise in writing or a court order otherwise directs. Final disposition is the later
 20   of (1) dismissal of all claims and defenses in this Action, with or without prejudice,
 21   or (2) final judgment after the completion and exhaustion of all appeals, rehearings,
 22   remands, trials, or reviews of this Action, including the time limits for filing any
 23   motions or applications for extension of time under applicable law.
 24   5.    DESIGNATING PROTECTED MATERIAL
 25         5.1    Each Party or Nonparty that designates information or items for
 26   protection under this Order must take care to limit any such designation to specific
 27   material that qualifies under the appropriate standards. The Designating Party must
 28   designate for protection only those parts of material, documents, items, or oral or
                                                 5
Case 2:21-cv-00388-PSG-JPR Document 29 Filed 06/14/21 Page 6 of 15 Page ID #:203




  1   written communications that qualify so that other portions of the material,
  2   documents, items, or communications for which protection is not warranted are not
  3   swept unjustifiably within the ambit of this Order.
  4         Mass, indiscriminate, or routinized designations are prohibited. Designations
  5   that are shown to be clearly unjustified or that have been made for an improper
  6   purpose (for example, to unnecessarily encumber the case-development process or
  7   to impose unnecessary expenses and burdens on other parties) may expose the
  8   Designating Party to sanctions.
  9         If it comes to a Designating Party’s attention that information or items it
 10   designated for protection do not qualify for that level of protection, that Designating
 11   Party must promptly notify all other Parties that it is withdrawing the inapplicable
 12   designation.
 13         5.2      Except as otherwise provided in this Order, Disclosure or Discovery
 14   Material that qualifies for protection under this Order must be clearly so designated
 15   before the material is disclosed or produced.
 16         Designation in conformity with this Order requires the following:
 17         (a) for information in documentary form (for example, paper or electronic
 18   documents but excluding transcripts of depositions or other pretrial or trial
 19   proceedings), the Producing Party must affix at a minimum the legend
 20   “CONFIDENTIAL” to each page that contains Protected Material. If only a portion
 21   or portions of the material on a page qualify for protection, the Producing Party
 22   must clearly identify the protected portion(s) (for example, by making appropriate
 23   markings in the margins).
 24                  A Party or Nonparty that makes original documents available for
 25   inspection need not designate them for protection until after the inspecting Party has
 26   indicated which documents it would like copied and produced. During the
 27   inspection and before the designation, all material made available for inspection
 28   must be treated as “CONFIDENTIAL.” After the inspecting Party has identified the
                                                 6
Case 2:21-cv-00388-PSG-JPR Document 29 Filed 06/14/21 Page 7 of 15 Page ID #:204




  1   documents it wants copied and produced, the Producing Party must determine which
  2   documents, or portions thereof, qualify for protection under this Order. Then,
  3   before producing the specified documents, the Producing Party must affix the
  4   “CONFIDENTIAL” legend to each page that contains Protected Material. If only a
  5   portion or portions of the material on a page qualify for protection, the Producing
  6   Party also must clearly identify the protected portion(s) (for example, by making
  7   appropriate markings in the margins).
  8         (b) for testimony given in depositions, the Designating Party must identify
  9   the Disclosure or Discovery Material that is protected on the record, before the close
 10   of the deposition.
 11         (c) for information produced in some form other than documentary and for
 12   any other tangible items, the Producing Party must affix in a prominent place on the
 13   exterior of the container or containers in which the information is stored the legend
 14   “CONFIDENTIAL.” If only a portion or portions of the information warrant
 15   protection, the Producing Party, to the extent practicable, must identify the protected
 16   portion(s).
 17         5.3     If timely corrected, an inadvertent failure to designate qualified
 18   information or items does not, standing alone, waive the Designating Party’s right to
 19   secure protection under this Order for that material. On timely correction of a
 20   designation, the Receiving Party must make reasonable efforts to assure that the
 21   material is treated in accordance with the provisions of this Order.
 22

 23

 24

 25

 26

 27

 28
                                                  7
Case 2:21-cv-00388-PSG-JPR Document 29 Filed 06/14/21 Page 8 of 15 Page ID #:205




  1   6.    CHALLENGING CONFIDENTIALITY DESIGNATIONS
  2         6.1      Any Party or Nonparty may challenge a designation of confidentiality
  3   at any time consistent with the Court’s scheduling order.
  4         6.2      The Challenging Party must initiate the dispute-resolution process (and,
  5   if necessary, file a discovery motion) under Local Rule 37.
  6         6.3      The burden of persuasion in any such proceeding is on the Designating
  7   Party. Frivolous challenges, and those made for an improper purpose (for example,
  8   to harass or impose unnecessary expenses and burdens on other parties), may expose
  9   the Challenging Party to sanctions. Unless the Designating Party has waived or
 10   withdrawn the confidentiality designation, all parties must continue to afford the
 11   material in question the level of protection to which it is entitled under the
 12   Producing Party’s designation until the Court rules on the challenge.
 13   7.    ACCESS TO AND USE OF PROTECTED MATERIAL
 14         7.1      A Receiving Party may use Protected Material that is disclosed or
 15   produced by another Party or by a Nonparty in connection with this Action only for
 16   prosecuting, defending, or attempting to settle this Action. Such Protected Material
 17   may be disclosed only to the categories of people and under the conditions described
 18   in this Order. When the Action has been terminated, a Receiving Party must comply
 19   with the provisions of Section 13 below (FINAL DISPOSITION).
 20         Protected Material must be stored and maintained by a Receiving Party at a
 21   location and in a manner sufficiently secure to ensure that access is limited to the
 22   people authorized under this Order.
 23         7.2      Unless otherwise ordered by the Court or permitted in writing by the
 24   Designating Party, a Receiving Party may disclose any information or item
 25   designated “CONFIDENTIAL” only to the following people:
 26               (a) the Receiving Party’s Outside Counsel of Record in this Action, as
 27   well as employees or agents of that Outside Counsel of Record to whom it is
 28   reasonably necessary to disclose the information for this Action;
                                                  8
Case 2:21-cv-00388-PSG-JPR Document 29 Filed 06/14/21 Page 9 of 15 Page ID #:206




  1            (b) the officers, directors, and employees (including House Counsel) of
  2   the Receiving Party to whom disclosure is reasonably necessary for this Action;
  3            (c) Experts (as defined in this Order) of the Receiving Party to whom
  4   disclosure is reasonably necessary for this Action and who have signed the
  5   “Acknowledgment and Agreement to Be Bound” (Exhibit A);
  6            (d) the Court and its personnel;
  7            (e) court reporters and their staff;
  8            (f) professional jury or trial consultants, mock jurors, and Professional
  9   Vendors to whom disclosure is reasonably necessary for this Action and who have
 10   signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
 11            (g) the author or recipient of a document containing the information or a
 12   custodian or other person who otherwise possessed or knew the information;
 13            (h) during their depositions, witnesses and attorneys for witnesses to
 14   whom disclosure is reasonably necessary, provided that the deposing party requests
 15   that the witness sign the form attached as Exhibit A hereto and the witnesses will
 16   not be permitted to keep any confidential information unless they sign the form,
 17   unless otherwise agreed by the Designating Party or ordered by the Court. Pages of
 18   transcribed deposition testimony or exhibits to depositions that reveal Protected
 19   Material may be separately bound by the court reporter and may not be disclosed to
 20   anyone except as permitted under this Order; and
 21            (i) any mediator or settlement officer, and their supporting personnel,
 22   mutually agreed on by any of the Parties engaged in settlement discussions or
 23   appointed by the Court.
 24   8.    PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED
 25   IN OTHER LITIGATION
 26         If a Party is served with a subpoena or a court order issued in other litigation
 27   that compels disclosure of any information or items designated in this Action as
 28   “CONFIDENTIAL,” that Party must
                                                  9
Case 2:21-cv-00388-PSG-JPR Document 29 Filed 06/14/21 Page 10 of 15 Page ID #:207




   1             (a) promptly notify in writing the Designating Party. Such notification
   2   must include a copy of the subpoena or court order unless prohibited by law;
   3             (b) promptly notify in writing the party who caused the subpoena or order
   4   to issue in the other litigation that some or all of the material covered by the
   5   subpoena or order is subject to this Protective Order. Such notification must include
   6   a copy of this Order; and
   7             (c) cooperate with respect to all reasonable procedures sought to be
   8   pursued by the Designating Party whose Protected Material may be affected.
   9         If the Designating Party timely seeks a protective order, the Party served with
  10   the subpoena or court order should not produce any information designated in this
  11   action as “CONFIDENTIAL” before a determination on the protective-order request
  12   by the relevant court unless the Party has obtained the Designating Party’s
  13   permission. The Designating Party bears the burden and expense of seeking
  14   protection of its Confidential Material, and nothing in these provisions should be
  15   construed as authorizing or encouraging a Receiving Party in this Action to disobey
  16   a lawful directive from another court.
  17   9.    A NONPARTY’S PROTECTED MATERIAL SOUGHT TO BE
  18   PRODUCED IN THIS LITIGATION
  19             (a) The terms of this Order are applicable to information produced by a
  20   Nonparty in this Action and designated as “CONFIDENTIAL.” Such information is
  21   protected by the remedies and relief provided by this Order. Nothing in these
  22   provisions should be construed as prohibiting a Nonparty from seeking additional
  23   protections.
  24             (b) In the event that a Party is required by a valid discovery request to
  25   produce a Nonparty’s Confidential Information in its possession and the Party is
  26   subject to an agreement with the Nonparty not to produce the Nonparty’s
  27   Confidential Information, then the Party must
  28
                                                  10
Case 2:21-cv-00388-PSG-JPR Document 29 Filed 06/14/21 Page 11 of 15 Page ID #:208




   1                (1) promptly notify in writing the Requesting Party and the Nonparty
   2   that some or all of the information requested is subject to a confidentiality
   3   agreement with a Nonparty;
   4                (2) promptly provide the Nonparty with a copy of this Order, the
   5   relevant discovery request(s), and a reasonably specific description of the
   6   information requested; and
   7                (3) make the information requested available for inspection by the
   8   Nonparty, if requested.
   9             (c) If the Nonparty fails to seek a protective order within 21 days of
  10   receiving the notice and accompanying information, the Receiving Party may
  11   produce the Nonparty’s Confidential Information responsive to the discovery
  12   request. If the Nonparty timely seeks a protective order, the Receiving Party must
  13   not produce any information in its possession or control that is subject to the
  14   confidentiality agreement with the Nonparty before a ruling on the protective-order
  15   request. Absent a court order to the contrary, the Nonparty must bear the burden
  16   and expense of seeking protection of its Protected Material.
  17   10.   UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
  18         If a Receiving Party learns that by inadvertence or otherwise, it has disclosed
  19   Protected Material to any person or in any circumstance not authorized under this
  20   Order, the Receiving Party must immediately notify the Designating Party in writing
  21   of the unauthorized disclosures, use its best efforts to retrieve all unauthorized
  22   copies of the Protected Material, inform the person or people to whom unauthorized
  23   disclosures were made of the terms of this Order, and ask that person or people to
  24   execute the “Acknowledgment and Agreement to Be Bound” that is attached hereto
  25   as Exhibit A.
  26

  27

  28
                                                  11
Case 2:21-cv-00388-PSG-JPR Document 29 Filed 06/14/21 Page 12 of 15 Page ID #:209




   1   11.   INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
   2   PROTECTED MATERIAL
   3         When a Producing Party gives notice to Receiving Parties that certain
   4   inadvertently produced material is subject to a claim of privilege or other protection,
   5   the obligations of the Receiving Parties are those set forth in Federal Rule of Civil
   6   Procedure 26(b)(5)(B).
   7   12.   MISCELLANEOUS
   8         12.1 Nothing in this Order abridges the right of any person to seek its
   9   modification by the Court.
  10         12.2 By stipulating to the entry of this Order, no Party waives any right it
  11   otherwise would have to object to disclosing or producing any information or item
  12   on any ground not addressed in this Order. Similarly, no Party waives any right to
  13   object on any ground to use in evidence of any of the material covered by this
  14   Order.
  15         12.3 A Party that seeks to file under seal any Protected Material must
  16   comply with Civil Local Rule 79-5. Protected Material may be filed under seal only
  17   pursuant to a court order authorizing the sealing of the specific Protected Material at
  18   issue. If a Party's request to file Protected Material under seal is denied, then the
  19   Receiving Party may file the information in the public record unless otherwise
  20   instructed by the Court.
  21   13.   FINAL DISPOSITION
  22         After the final disposition of this Action, as defined in paragraph 4, within 60
  23   days of a written request by the Designating Party, each Receiving Party must return
  24   all Protected Material to the Producing Party or destroy such material. As used in
  25   this subdivision, “all Protected Material” includes all copies, abstracts, compilations,
  26   summaries, and any other format reproducing or capturing any of the Protected
  27   Material. Whether the Protected Material is returned or destroyed, the Receiving
  28   Party must submit a written certification to the Producing Party (and, if not the same
                                                  12
Case 2:21-cv-00388-PSG-JPR Document 29 Filed 06/14/21 Page 13 of 15 Page ID #:210




   1   person or entity, to the Designating Party) by the 60-day deadline that identifies (by
   2   category, when appropriate) all the Protected Material that was returned or
   3   destroyed and affirms that the Receiving Party has not retained any copies, abstracts,
   4   compilations, summaries, or any other format reproducing or capturing any of the
   5   Protected Material. Notwithstanding this provision, Counsel are entitled to retain an
   6   archival copy of all pleadings; motion papers; trial, deposition, and hearing
   7   transcripts; legal memoranda; correspondence; deposition and trial exhibits; expert
   8   reports; attorney work product; and consultant and expert work product even if such
   9   materials contain Protected Material. Any such archival copies that contain or
  10   constitute Protected Material remain subject to this Order as set forth in Section 4
  11   (DURATION).
  12   14.   SANCTIONS
  13         Any willful violation of this Order may be punished by civil or criminal
  14   contempt, financial or evidentiary sanctions, reference to disciplinary authorities, or
  15   other appropriate action at the discretion of the Court.
  16

  17   IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
  18

  19   DATED: June 8, 2021                        ___/s/ Aidan W. Butler ____________
                                                  Attorneys for Plaintiff and
  20                                              Counterclaim Defendants Levon
                                                  Saribekyan and LS Appliance &
  21                                              Electronics, Inc.
  22

  23
       DATED: June 8, 2021                        ___/s/ Raffi Kassabian ________________
  24                                              Attorneys for Defendant and
                                                  Counterclaim Plaintiff Synchrony Bank
  25

  26

  27

  28
                                                  13
Case 2:21-cv-00388-PSG-JPR Document 29 Filed 06/14/21 Page 14 of 15 Page ID #:211



                                         ORDER
   1
       GOOD CAUSE APPEARING, the Court hereby approves this Stipulation and
   2
       Protective Order.
   3
       IT IS SO ORDERED.
   4

   5

   6
       DATED: June 14, 2021                  _________________________________
   7                                         Honorable Jean P. Rosenbluth
                                             Jean P. Rosenbluth
   8

   9

  10

  11

  12

  13

  14

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25

  26

  27

  28
                                            14
Case 2:21-cv-00388-PSG-JPR Document 29 Filed 06/14/21 Page 15 of 15 Page ID #:212




   1                                         EXHIBIT A
   2             ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
   3

   4         I, _____________________________ [full name], of _________________
   5   [full address], declare under penalty of perjury that I have read in its entirety and
   6   understand the Stipulated Protective Order that was issued by the U.S. District Court
   7   for the Central District of California on [date] in the case of ___________ [insert
   8   case name and number]. I agree to comply with and to be bound by all terms of
   9   this Stipulated Protective Order, and I understand and acknowledge that failure to so
  10   comply could expose me to sanctions and punishment, including contempt. I
  11   solemnly promise that I will not disclose in any manner any information or item that
  12   is subject to this Stipulated Protective Order to any person or entity except in strict
  13   compliance with the provisions of this Order.
  14         I further agree to submit to the jurisdiction of the U.S. District Court for the
  15   Central District of California for the purpose of enforcing the terms of this
  16   Stipulated Protective Order, even if such enforcement proceedings occur after
  17   termination of this action. I hereby appoint __________________________ [full
  18   name] of _______________________________________ [full address and
  19   telephone number] as my California agent for service of process in connection with
  20   this action or any proceedings related to enforcement of this Stipulated Protective
  21   Order.
  22   Date: ______________________________________
  23   City and State where signed: _________________________________
  24

  25   Printed name: _______________________________
  26

  27   Signature: __________________________________
  28
                                                  15
